Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10 drawn to an optical module, classified 361/749 (H05K1/118),
Group II. Claims 11-20, drawn to a method of making an optical module, classified 29/929 (H05K3/363);
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of a conductor provided in the notch portion; and wherein the first electrode and the second electrode are electrically connected, and wherein the conductor and the third electrode are connected by solder, in the product claim 1 of Group I, which a do not require by the method claim 11 of Group II; but also that the product as claimed can be made by another and materially different process; for example, the limitations of forming a conductor electrically connected to the first ground conductor at the notch portion; and disposing the flexible board and the printed circuit board so that at least a part of the third electrode overlaps at least a part of a region surrounded by the conductor and the side surface when viewed from a direction orthogonal to the main surface of the insulating . 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.



/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848